Citation Nr: 0317486	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Restoration of a 60 percent rating for a seizure disorder 
effective from March 1, 2000.

2.  Restoration of a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective from March 1, 2000.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from June 1977 to June 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  He did 
not appear for his hearing scheduled on August 20, 2002, and 
no explanation for his failure to report or a request to 
schedule a new hearing has been submitted in connection with 
this appeal.

The issue of entitlement to restoration of a total disability 
rating based on individual unemployability is addressed in 
the REMAND portion of this decision.


FINDING OF FACT

The recently-obtained medical evidence, specifically, VA 
outpatient treatment reports dated in October-December 2002, 
does not demonstrate actual improvement in the appellant's 
service-connected seizure disorder under the ordinary 
conditions of life.


CONCLUSION OF LAW

The criteria for restoration of the 60 percent rating for the 
seizure disorder, effective from March 1, 2000, are met.  
38 C.F.R. § 3.344, 4.13, 4.3, Diagnostic Code 8910 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
supplemental statement of the case furnished to the appellant 
and his representative in June 2002.  Moreover, it appears 
from the contentions and arguments presented by the appellant 
that he is fully aware of the relevant law and evidence 
germane to his claims at issue on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of this appeal.  The VCAA-notice 
contained in the June 2002 supplemental statement of the case 
informed him what evidence and information VA would be 
obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Also, the 
record shows that the appellant was advised of the type of 
evidence specifically relevant to the restoration issues on 
appeal in the cover letter to the September 1999 proposed 
rating decision.
In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of the 
restoration claims.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

With regard to VA's duty to notify, the Board notes that the 
VCAA-notice sent to the appellant in the June 2002 
supplemental statement of the case complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  As this one-year time period has now 
expired, and in light of the circumstances of this case, 
which has involved the appellant submitting directly to the 
Board additional VA treatment records dated in October-
December 2002, it appears that VA has done everything 
reasonably possible to assist the appellant.  Further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include 
the aforementioned VA outpatient treatment records dated in 
October-December 2002.  Therefore, there is no indication in 
the record that relevant records exist that have not been 
obtained.  Furthermore, the appellant has not referenced any 
unobtained evidence that might aid his appeal or that might 
be pertinent to his claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA examinations in 
August 1999 and March 2000.

Accordingly, the Board finds that additional efforts to 
notify and assist within the letter and spirit of the VCAA 
are not required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

B.  Applicable Law and Regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Specific schedular criteria

According to the Schedule for Rating Disabilities, epilepsy is 
rated under the general rating formula for major and minor 
epileptic seizures, with the rating being assigned for the 
predominating type (major or minor).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910-8911 (2002).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness (Note 1).  A minor seizure consists of brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head or sudden jerking movements of the arms, trunk, or 
head or sudden loss of postural control (Note 2).  Under these 
criteria, a 10 percent rating is assigned when the evidence 
establishes a confirmed diagnosis of epilepsy with a history 
of seizures, or, alternatively, when continuous medication is 
shown necessary for the control of epilepsy.  A 20 percent 
rating is assigned when the evidence establishes that at least 
1 major seizure occurred in the last two years, or at least 2 
minor seizures occurred in the last 6 months.  A 40 percent 
rating requires at least one major seizure in the last six 
months, two in the last year, or an average of five to eight 
seizures weekly.  A 60 percent disability evaluation is 
warranted for at least 1 major seizure in 4 months over the 
last year or 9-10 minor seizures per week.  Where the average 
frequency is at least 1 major seizure in 3 months over the 
last year or more than 10 minor seizures weekly, an 80 percent 
evaluation is warranted, and where the average is at least 1 
major seizure per month over the last year, a 100 percent 
evaluation is warranted.

Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2002).
38 C.F.R. § 3.344 (2002) provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, e.g., epilepsy, will not be reduced on the basis 
of any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Moreover, 
where material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

C.  Legal Analysis

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The appellant was duly 
notified by letter in September 1999 of the proposal to 
reduce the assigned disability rating for the seizure 
disorder from 60 percent to 20 percent, and he was allowed to 
present evidence and argument.  Thereafter, the RO issued a 
rating decision reducing the rating to 40 percent effective 
March 1, 2000, and the appellant was provided notice of this 
action by letter dated December 22, 1999.  He was informed of 
his appeal rights and this appeal followed.

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that because the 60 percent rating in question 
had been in effect for less than five years - from August 2, 
1997 to February 29, 2000 - the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not for application in this case, and 
a single reexamination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  
See 38 C.F.R. § 3.344(c) (2002); see also Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

Notwithstanding the single-examination rule under section 
3.344(c), in connection with the proposed reduction action 
and subsequent appeal of the final reduction in this case, a 
total of two VA examinations were conducted (August 1999 and 
March 2000).  The Board therefore concludes that the 
reduction was done in accordance with the procedure set forth 
in VA regulations.

In cases where 38 C.F.R. 3.344(a) is inapplicable, the Court 
has indicated that consideration must be given to 38 C.F.R. 
§ 4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. 
§ 4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. 413, 420-21 (1993).

The Court further stated that it is VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.  The Court also has stated that the VA does 
not err in considering nonmedical evidence in rating 
reduction cases.  Faust, 13 Vet. App. at 350.

After having considered all of the relevant medical evidence, 
in particular, the more recent VA outpatient treatment reports 
dated in October-December 2002 that were submitted directly to 
the Board, the Board is of the opinion that the appellant's 
seizure disorder has not actually improved within the meaning 
of the above-cited section 4.13 of 38 C.F.R., as interpreted 
by the Court in cases like Brown and Faust, both supra, 
sufficient to warrant reduction of the 60 percent rating.  
While it is evident that the appellant's seizures were under 
control in the year leading up to the August 1999 VA 
examination (noted that he had not had a seizure for the past 
year), the record shows that he subsequently was hospitalized 
in December 1999 for a seizure.  Thereafter, he did not have a 
seizure between that hospitalization and his March 2000 VA 
examination, but again, he had two more seizures in August 
2000 and as noted in the recently-obtained VA treatment 
reports dated in October-December 2002, at least three more 
seizures, one of which appears to have been the major type 
(lost consciousness).  He has therefore had at least one major 
seizure in the past year, and while this does not precisely 
fit the criteria for the previously-assigned 60 percent rating 
(must average one major seizure in 4 months over the past 
year), what must be emphasized here is that this is a "rating 
reduction" case as opposed to an increased rating claim, see 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991), and 
therefore, the paramount question is demonstration of actual 
improvement in the seizure condition, which as noted above, is 
specifically the type of disease subject to episodic 
improvement.  

Also, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(a); Brown, 5 Vet. App. at 421.  In other 
words, the reduction in the veteran's disability rating must 
be supported by a preponderance of the evidence.  In light of 
the recent medical evidence, the Board cannot conclude that 
standard has been met.

And while there is a question of medication compliance in this 
case, as the record shows the veteran has not been 
consistently compliant, to be fair, the record also shows that 
the appellant has been very forthcoming about this fact and it 
appears that he has been less than fully compliant because he 
has tried diligently to maintain stable employment and that he 
discontinued his medications specifically because they made 
him alternatively nervous and sluggish, hampering his ability 
to work as a carpenter in the process.  All in all, in the 
Board's view, the disability picture presented by these facts 
does not demonstrate actual improvement in the appellant's 
seizure disorder; to the contrary, it appears that he 
continues to have major seizures and significant overall 
impairment due to these seizures in relation to work and 
medication management.  Resolution of all reasonable doubt in 
the appellant's favor therefore supports restoration of the 
prior rating.  38 C.F.R. § 4.3 (2002).

Further, as noted above, VA regulations require that each 
disability be viewed in relation to its history and that when 
any change in evaluation is to be made, that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  While the facts before the RO 
when it reduced the rating in December 1999 appeared to 
support the reduction, it is clear from the more recently-
obtained VA treatment records, as well as from the additional 
treatment summary reports from the appellant's private 
neurologist, that real improvement in the seizure disorder has 
not actually occurred as yet.  Given these facts, the Board 
believes it would be improper to reduce the 60 percent rating 
at this point and therefore, that rating will be restored 
effective from March 1, 2000.




ORDER

Restoration of the 60 percent rating for the appellant's 
seizure disorder effective from March 1, 2000 is granted, 
subject to the law and regulations governing payment of 
compensation benefits.


REMAND

In light of the grant of restoration of the 60 percent rating 
for the appellant's seizure disorder, and in light of the 
peculiar facts of this case, the Board believes that 
additional development and readjudication of the total 
rating-restoration issue is required.  The record in this 
case shows that the appellant has been employed in the past 
as a self-employed carpenter, and the recently obtained VA 
treatment reports of 2002 indicate that he is still trying to 
work.  In view of the fact that a social and industrial 
survey was ordered in connection with the March 2000 VA 
examination, but was not completed because a VA social worker 
had recently retired and had not been replaced at that time, 
a new survey should now be scheduled to evaluate the 
appellant's current situation.

The RO is further advised that the readjudication of this 
restoration claim for the total rating based on individual 
unemployability under 38 C.F.R. § 4.16 must specifically be 
considered under 38 C.F.R. § 3.343(c)(1) & (2) (2002), which 
sets forth the criteria that must be applied to determine 
whether the appellant's total rating should be discontinued.  
From review of the file, it does not appear the RO addressed 
this matter under section 3.343(c) as this regulation is not 
discussed or cited in the adjudicatory decisions prepared by 
the RO in connection with this appeal.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  A social and industrial survey should 
be conducted by the RO.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the appellant's service-
connected disabilities, in particular, 
his seizure disorder, on his ability to 
secure or follow a substantially gainful 
occupation.

2.  Upon completion of the above, the RO 
should readjudicate the issue of 
restoration of the total rating based on 
individual unemployability due to 
service-connected disabilities, as listed 
on the title page.  As noted above, 
consideration of 38 C.F.R. § 3.343(c)(1) 
& (2) should be addressed on 
readjudication.  If any benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



